DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Formula I should be amended to include a specific value for Vw instead of an equation.  For examining purposes the value of Vw  = 54 + 0.01(2.5A – B + 5Cv only, and does not include greater 58. Formula III should be amended for the same purpose.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (2013/0307182) in view of Kasashima (7,056,234) and Strictly Golf Balls.  Claim 1, Okabe discloses a golf ball comprising a core, an inner cover, and outer cover comprising dimples (fig 1, table 6).  Table 6, example 6 discloses a golf ball comprising an inner cover layer hardness of 50 Shore D (Hi), an outer cover layer hardness of 60 Shore D (Ho), an inner cover thickness of 1 mm (Ti), and an outer cover thickness of 0.8 mm (To).  Based on the values Cv = 54.4, Cs = 56.2, Sw = 2688, and Formula (I) Vw = 58.45 ≥ 58 (As shown in the 112 rejection Vw will be considered 58.45).  In regards to Formula II Okabe does not disclose A, the atti compression for the golf ball. Strictly Golf Balls is cited to teach that most golf balls have compression ratings of 80, 90 and 100 (pg. 29). The value 80 is used for A in formula II which results 298.7 ≤ D ≤ 338.7. Okabe discloses dimples but does not disclose the dimple details. Kasashima teaches a golf ball comprising a dimple volume between 280 to 370 mm3 (col. 10, lines 65-67). Claim 2, Sa = 4041.5 ≥ 4000.  Claim 3, as shown above and below, the dimple pattern of Okabe in view of Kasahima is equivalent to applicant’s therefor the lift force coefficient will also be equivalent. Claim 4, the center hardness is 59 Shore C (table 6, ex 6). Claim 5, the center hardness is 85.9 Shore C (table 6, ex 6). Claim 6, the core surface hardness minus the center hardness is 26.9 (table 6, ex 6).  Claim 7, the core compression 3.98 mm (table 6, ex 6). Claim 8, the inner cover thickness is 1 mm (table 6, ex 6). Claim 9, the inner cover layer hardness is 50 Shore D (table 6, 3 (col. 10, lines 65-67).  One of ordinary skill in the art would have modified the dimples of Okabe with the dimple pattern of Kasashima for the desired flight performance. One of ordinary skill in the art would vary the compression of the golf ball for the desired feel as taught by Strictly Golf Balls.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



October 21, 2021